                                                                      Case 2:17-cv-01012-JAD-NJK Document 76 Filed 06/24/21 Page 1 of 3



                                                                1 Marquis Aurbach Coffing
                                                                  Nick D. Crosby, Esq.
                                                                2 Nevada Bar No. 8996
                                                                  Jackie V. Nichols, Esq.
                                                                3 Nevada Bar No. 14246
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  ncrosby@maclaw.com
                                                                6 jnichols@maclaw.com
                                                                    Attorneys for LVMPD Defendants
                                                                7
                                                                                          UNITED STATES DISTRICT COURT
                                                                8
                                                                                                DISTRICT OF NEVADA
                                                                9
                                                                  JOHN SABATINI,                                     Case Number:
                                                               10                                               2:17-cv-01012-JAD-NJK
                                                                                             Plaintiff,
                                                               11
MARQUIS AURBACH COFFING




                                                                          vs.                             CONSOLIDATED WITH;
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  LAS VEGAS METROPOLITAN POLICE
                                                               13 DEPARTMENT,
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14                               Defendant.
                                                                    CHARLES MOSER,                                 Case No: 2:17-CV-01704-APG-PAL
                                                               15
                                                                                                Plaintiff,
                                                               16
                                                                    vs.
                                                               17
                                                                    DEVIN BALLARD, et al.,                                     ECF No. 76
                                                               18
                                                                                                Defendants.
                                                               19
                                                                     STIPULATION AND ORDER TO EXTEND LVMPD DEFENDANTS’ RESPONSE
                                                               20   TO PLAINTIFF CHARLES MOSER’S MOTION TO TRANSFER CASE BACK TO
                                                                    JUDGE ANDREW GORDON TO SET FOR TRIAL IN ACCORDANCE WITH THE
                                                               21                    DECISION OF THE NINTH CIRCUIT
                                                               22                                     (FIRST REQUEST)
                                                               23         The parties, by and through their undersigned counsel of record, and hereby agree
                                                               24 and jointly stipulate that LVMPD Defendants’ Response to Plaintiff Charles Moser’s

                                                               25 Motion to Transfer Case Back to Judge Andrew Gordon to Set for Trial in Accordance with

                                                               26 the Decision of the Ninth Circuit [ECF No. 75], currently due on June 23, 2021, be extended
                                                               27 to and including Monday, June 28, 2021.

                                                               28 . . .
                                                                                                             Page 1 of 3
                                                                                                                             MAC:14687-044 4398556_1 6/24/2021 2:43 PM
                                                                      Case 2:17-cv-01012-JAD-NJK Document 76 Filed 06/24/21 Page 2 of 3



                                                                1         Counsel for Defendants Las Vegas Metropolitan Police Department (the
                                                                2 “Department” or “LVMPD”), Devin Ballard (“Ballard”) and Patrick Neville (“Neville”)

                                                                3 (collectively “LVMPD Defendants”) has had several competing deadlines and hearings,

                                                                4 including a settlement conference with Mr. Adam Levine in a separate, unrelated matter and

                                                                5 the parties have agreed to a 5-day extension for LVMPD Defendants’ response deadline.

                                                                6 This request for extension is made in good faith and necessary to provide additional time for

                                                                7 preparation of the response and not for the purposes of delay. WHEREFORE, the parties

                                                                8 respectfully request that the Response be extended to and including Monday, June 28, 2021.

                                                                9 DATED this 24th day of June, 2021               DATED this 24th day of June, 2021
                                                               10 MARQUIS AURBACH COFFING                         MARQUIS AURBACH COFFING
                                                               11
MARQUIS AURBACH COFFING




                                                                  By: /s/ Adam Levine                             By: /s/ Jackie V. Nichols
                                                               12     Daniel Marks, Esq.                              Nick D. Crosby, Esq.
                          (702) 382-0711 FAX: (702) 382-5816




                                                                      Nevada Bar No. 2003                             Nevada Bar No. 8996
                                                               13
                                Las Vegas, Nevada 89145




                                                                      Adam Levine, Esq.                               Jackie V. Nichols, Esq.
                                  10001 Park Run Drive




                                                               14     Nevada Bar No. 4673                             Nevada Bar No. 14246
                                                                      610 South Ninth Street                          10001 Park Run Drive
                                                               15     Las Vegas, Nevada 89101                         Las Vegas, Nevada 89145
                                                                      Attorneys for Plaintiff Charles Moser           Attorneys for LVMPD Defendants
                                                               16
                                                                                                              ORDER
                                                               17
                                                                          The above Stipulation is hereby GRANTED.
                                                               18
                                                                                                24th day of ____________________,
                                                                          IT IS SO ORDERED this ____           June               2021.
                                                               19

                                                               20
                                                                                                        _______________________________________
                                                               21                                       UNITED STATES DISTRICT COURT JUDGE

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27

                                                               28
                                                                                                           Page 2 of 3
                                                                                                                              MAC:14687-044 4398556_1 6/24/2021 2:43 PM
